Citation Nr: 1030307	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board finds that an October 2003 statement submitted by the 
Veteran constitutes a notice of disagreement as to the September 
2003 rating decision.  See 38 C.F.R. § 20.201 (2009).  As such, 
that claim never became final, obviating the need for new and 
material evidence. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record does not demonstrate that the Veteran engaged in 
combat with the enemy.  The claimed in-service stressful 
experiences have not been corroborated and any diagnosis of PTSD 
was made based on an unverified account of in-service events 
given by the Veteran.

2.  The preponderance of the evidence is against a finding that 
either the Veteran's currently diagnosed PTSD or his major 
depressive disorder are a result of his service in the military.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and major 
depressive disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Here, VCAA letters were sent to the Veteran in June 2003, January 
2005, and March 2006 that provided information as to what 
evidence was required to substantiate the PTSD claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  The June 2003 letter was sent prior to the 
initial RO decision in this matter.  Additionally, the March 2006 
letter explained how VA determines disability ratings and 
effective dates.  The claim was subsequently readjudicated, 
curing any timing defect.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board notes that the Veteran's complete service treatment 
records are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were presumably destroyed in the 
fire at that records storage facility in 1973.  The RO informed 
the Veteran and requested that he provide them with any available 
records in his possession, to which the Veteran gave a negative 
reply.  The Board is satisfied that the RO has taken all 
necessary steps to secure the complete service treatment records 
and, given the response from the NPRC, that additional efforts 
would be futile.  38 U.S.C.A. § 5103A(b).  In a case such as 
this, where complete service treatment records are unavailable, 
the Board is mindful of the heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  It is 
noted that there are a few service records that are available and 
present in the claims folder.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the post-service evidence does not indicate any 
complaints or treatment referable to an acquired psychiatric 
disorder until several decades following separation.  Moreover, a 
claim of entitlement to service connection was similarly not 
raised until long after discharge.  For these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.  Moreover, and perhaps even 
more significantly, it is observed that even if an examination 
was provided that causally linked a current diagnosis of PTSD to 
service, this would still not enable an award of service 
connection in the absence of a verified stressor, as will be 
discussed in more detail in the body of this decision.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims file contains the Veteran's post-service 
reports of VA treatment.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although there is an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
PTSD.  According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

To establish service connection for PTSD, the evidence of record 
must include a medical diagnosis of the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

Regarding the existence of an in-service stressor, in Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals 
for Veterans Claims (Court) set forth the analytical framework 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD. In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). However, the Court has recently held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat, but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor. Doran, 6 Vet. App. at 288-89. The veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor. Dizoglio, 9 Vet. App. at 
166. Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

It is noted that, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Fed. Reg. 39843 (2009)(to be 
codified at 38 C.F.R. § 3.304(f)(3)).

In this case, June 2003 VA treatment records show that the 
Veteran has a present diagnosis of chronic delayed PTSD, and 
major depressive disorder related to claimed traumatic events in 
Germany and Lebanon while the Veteran was on active duty.  Such 
active service was entirely during peacetime.  

The Veteran's contentions, which will be described in more detail 
below, do not qualify for consideration under the revised 
regulations, because they do not relate to hostile military or 
terrorist activity.  Again, the Veteran's entire period of active 
duty was during peacetime.  While the events he is claiming may 
have been traumatic, they simply do not involve hostile activity.  
Thus, the regulations as in effect prior to July 13, 2010, 
control here.

Because the revised regulations do not apply, the Board must 
determine whether the Veteran engaged in combat with the enemy.  
In this regard, the Veteran served entirely during peacetime.  
Thus he clearly was not engaged in combat.   

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, the 
veteran's lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence. Doran, 6 Vet. App. at 288-89.

The Veteran contends that he witnessed a fellow soldier be 
decapitated as he was inspecting a tank while stationed in 
Manheim, Germany, from October to November 1957.  He also 
reported that while stationed in Lebanon, he was exposed to dead 
bodies as a part of a recovery team for a group of paratroopers 
from the 101st Screaming Eagles who died when their parachutes 
failed to open in 1958.  He stated that he began having 
nightmares, night sweats, panic attacks, and experiencing severe 
nervousness.  Further, he stated that he became a loner and did 
not participate in activities with his other squad members.  

The Veteran stated that these events were not reported to 
authorities.  His DD-214 shows that his military occupational 
specialty (MOS) was that of ordnance supply specialist.  The RO 
requested numerous times for the Veteran to supply information 
specific enough to enable further development of the claim, names 
of the deceased soldiers, specific two-month time windows of when 
the events occurred, geographic locations, and the units of 
assignments of the claimed victims.  However, the Veteran failed 
to respond with information more specific than the stressor 
information mentioned above.  

The RO made a formal finding on the lack of information required 
to corroborate stressors associated with his claim for service 
connection for PTSD in January 2007.  The RO noted that the 
Veteran failed to provide sufficient information to send to the 
U.S. Army and Joint Services Records Research Center (JSRRC) or 
National Archives and Records Administration (NARA).  Again, the 
Veteran has provided no specific names of the people involved in 
his claim traumatic experiences that are capable of being 
verified.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1991) (the duty to assist is not always a one-way street).  The 
Veteran himself must carry the burden of advancing sufficiently 
detailed information about at least one incident to enable VA to 
corroborate them.  He has not done so here, even though this 
responsibility lies with him under 38 C.F.R. § 3.159(c)(2)(i) and 
he had ample notice of the importance of a verified stressor in 
his case.  The factual data required, i.e., names, dates and 
places, are straightforward facts and do not place an impossible 
or onerous task on appellant. The duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood, 1 Vet. App. at 192-93.  

Although the Veteran has been diagnosed with PTSD, his diagnosis 
is based on his reported uncorroborated history of non-combat 
stressors.  To warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and must be based either on a claim or account of 
events during demonstrated combat, or on verified stressors.  No 
probative weight may be assigned to a diagnosis of PTSD based on 
the Veteran's report of unverified stressors for claims that do 
not qualify for consideration under the newly revised version of 
38 C.F.R. § 3.304.  As such, the absence of verified stressor 
here precludes a grant of service connection for PTSD.

Likewise, regarding a claim for an acquired psychiatric 
disability, the first contemporaneous medical evidence of any 
psychiatric disability is more than 40 years after the Veteran 
was discharged from active service.  The passage of more than 40 
years before any evidence of the disability is of record weighs 
heavily against a finding that such disability is related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, to the 
extent that the Veteran is asserting or implying continuity of 
symptomatology, it is noted that he is competent to report 
observable psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Here, however, such assertions are not found to be 
credible because the Veteran did not raise a claim until 2003, 
over 4 decades following discharge.  Indeed, if his symptoms were 
continuous since active service, it would be reasonably expected 
that he would have raised his claim sooner.

The record here contains no competent medical opinion linking any 
diagnosed acquired psychiatric disorder other than PTSD to active 
service.  The Veteran himself believes he has a psychiatric 
disability due to service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.

Assuming the Veteran has a qualifying "psychoses," the first 
contemporaneous medical evidence of diagnosis or manifestations 
is well after the one-year presumptive period from discharge from 
service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim; 
there is no doubt to be resolved; and service connection for an 
acquired psychiatric disability, to include PTSD, is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD and major depressive disorder, is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


